Citation Nr: 0333880	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  94-42 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
asthma.

2.  Entitlement to evaluation in excess of 20 percent for a 
low back disability.  

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to January 
1988.

This appeal to the Board of Veterans'Appeals (Board) arises 
from an October 1995 rating decision by the Roanoke, Virginia 
(RO) of the Department of Veterans Affairs (VA) which denied 
TDIU, and from a May 2000 rating action, which denied 
increased evaluations for service connected asthma and a low 
back disability. .

The claim of entitlement to TDIU is deferred, pending 
additional development as to the increased rating claims for 
service-connected asthma and a low back disability.  

REMAND

On December 20, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in this matter.  
Thereafter, the case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.

Prior to May 2003, and effective from February 2002, the 
Board's regulations provided that if further evidence, 
clarification of the evidence, correction of a procedural 
defect, or any other action was essential for a proper 
appellate decision, a Board Member or panel of Members could 
direct Board personnel to undertake the action essential for 
a proper appellate decision.  See 38 C.F.R. § 19.9(a)(2) 
(2002).  

However, before the requested development was fully 
completed, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2), 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (hereinafter 
"DAV").  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2), in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. § 
7104(a), because 38 C.F.R. § 19.9(a)(2) denies appellants 
"one review on appeal to the Secretary" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran should be afforded a VA 
pulmonary examination to assess the severity 
of his service-connected asthma.  The claims 
folder should be made available to the 
examiner for review before the examination.  
Pulmonary function tests should be conducted 
and a copy of the test results should be 
included as part of the report.  Spirometric 
pulmonary function testing should include 
FVC, FEV-1, the FEV-1 as a percentage of the 
predicted FEV-1, and the FEV-1/FVC ratio.  
Both pre-and post-bronchodilatation test 
results should be reported.  If post-
bronchodilatation testing is not conducted, 
the examiner should explain why it was not.
The examiner should be requested to determine 
whether the veteran's asthma requires daily 
use of systemic (oral or parenteral) high 
dose corticosteroids, immuno-suppressive 
medications, at least three courses of 
systemic corticosteroids per year, daily 
inhalational or oral bronchodilator therapy, 
or inhalational anti-inflammatory medication.  
A complete rationale for all conclusions 
should be provided.

2.  Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination to determine the 
current nature and severity of his service-
connected low back disability.  Send the 
claims folder to the examiner for review.
The examiner should provide a diagnosis of 
the service-connected back disability. If the 
examining physician determines that certain 
symptomatology is attributable to causes 
other than the service-connected back 
disability, this should be made clear in the 
examination report.
The examination should include range of 
motion testing, to include description of 
ranges of motion of the lumbar spine and 
noting the normal range of motion.  The 
examiner is ask to specifically opine as to 
the extent of the limitation of motion shown, 
in terms of slight, moderate or severe.  The 
presence or absence of symptomatology 
including: listing of the spine, positive 
Goldthwaite's sign, narrowing or irregularity 
of the joint space, muscle spasms and 
neuropathy should be discussed.  The examiner 
should also comment as to whether 
intervertebral disc syndrome is shown, and if 
so, its symptoms as well as the frequency and 
severity of attacks, should be discussed.  X-
ray films should be taken in order to 
determine the presence of arthritis.
Any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted.  Whether there is likely to 
be additional range of motion loss due to any 
of the following should also be addressed: 
(1) pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination. The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups.

3.  After the aforementioned examinations are 
conducted, the veteran should be afforded a 
VA general medical examination.  Send the 
claims folder to the examiner for review.  
All necessary tests should be conducted and 
the examiner should review the results of any 
testing prior to completion of the report.

The examiner should be specifically requested 
to express a medical opinion as to the degree 
of occupational impairment attributable to 
the veteran's service-connected asthma, low 
back disability, diabetes mellitus, and 
hypertension, and any other service-connected 
disabilities, as opposed to any non-service-
connected disabilities and advancing age.  In 
particular, the examiner should describe what 
types of employment activities would be 
limited because of the veteran's service-
connected disabilities, and whether any 
limitation on employment is likely to be 
permanent.  

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  If further testing or 
examination by other specialists is 
determined to be warranted in order to 
evaluate the residuals of the conditions in 
issue, such testing or examination is to be 
accomplished.

4.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


